 



CONFIDENTIAL TREATMENT REQUESTED   Exhibit 10.1 Redacted

BILLING SERVICES AND LICENSE AGREEMENT
 

**Information omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for Confidential Treatment.

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED   Exhibit 10.1 Redacted

CONTENTS

             
SECTION 1.
        GRANT     1  
A.
  Subscription     1  
B.
  ***     1  
SECTION 2.
        ***     2  
SECTION 3.
        TERM     2  
A.
  Implementation Period     2  
B.
  ***     2  
C.
  ***     2  
D.
  ***     2  
SECTION 4.
        INTELLECTUAL PROPERTY; LIMITATIONS ON USE     3  
SECTION 5.
        CONFIDENTIALITY     3  
SECTION 6.
        WARRANTIES     4  
SECTION 7.
        IMPLEMENTATION AND TRAINING     4  
A.
  Implementation     4  
B.
  Training     4  
C.
  Additional Training     5  
D.
  Out-of-Pocket Expenses     5  
SECTION 8.
        FEES     5  
A.
  Implementation Period ***     5  
B.
  VBOSS Solution *** Fees     6  
C.
  *** Fees     6  
D.
  Payment Terms     6  
E.
  Test Server Fees     6  
F.
  ***     6  
G.
  Taxes     6  
SECTION 9.
        MAINTENANCE AND OTHER SERVICES     6  
A.
  Technical Support Services     6  
B.
  Customizations     6  
C.
  Premise Based Services -- Cooperation     7  
D.
  ***     7  

 

**Information omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for Confidential Treatment.

i



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED   Exhibit 10.1 Redacted

             
E.
  Software Services     7  
F.
  Roaming Distribution     7  
G.
  Print and Mail Services     7  
H.
  Premise Based Services-- Hardware/Software     7  
I.
  ***     8  
J.
  VBOSS Solution     8  
K.
  Implementation Services     8  
L.
  Gap Analysis     8  
M.
  ***     8  
N.
  Advanced Solutions     8  
O.
  Federal Regulations and Industry Standards     8  
P.
  No Viruses, Etc     9  
Q.
  Date Compliance     9  
SECTION 10.
        LIMITATION OF LIABILITY     9  
SECTION 11.
        INFRINGEMENT INDEMNITY     9  
SECTION 12.
        NO TRANSFER OR EXPORT     10  
SECTION 13.
        ESCALATIONS AND DISPUTES     10  
A.
  Escalations     10  
B.
  Disputes     10  
SECTION 14.
        DEFAULT AND TERMINATION     11  
SECTION 15.
        GENERAL     11  
SECTION 16.
        NOTICES     13  

 

**Information omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for Confidential Treatment.

ii



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED   Exhibit 10.1 Redacted

BILLING SERVICES AND LICENSE AGREEMENT
     BILLING SERVICES AND LICENSE AGREEMENT (this “Agreement”) dated as of the
Effective Date defined below, between VeriSign, Inc., (“VeriSign”), a Delaware
corporation, and Rural Cellular Corporation, a Minnesota corporation (“Customer”
or “RCC”).
     WHEREAS, Customer and VeriSign are the current parties in interest to a
License Agreement dated February 12, 1999 by and between VeriSign and RCC
Holdings, permitted assigns, as such License Agreement was previously amended
(the “1999 Agreement”); and
     WHEREAS, Customer desires to obtain from VeriSign certain billing and
support services and a limited nonexclusive license to use VeriSign’s Billing &
OSS system and customer relationship management software *** (the “Licensed
Software”) as described below; and
     WHEREAS, VeriSign desires to license the Licensed Software to Customer and
provide such billing and support services upon the terms and conditions set
forth in this Agreement;
     NOW, THEREFORE, in consideration of the above declarations and the
covenants and conditions set forth in this Agreement, the parties agree as
follows:
SECTION 1. GRANT
     In consideration of the payments described in Section 8, Exhibit A and
elsewhere in this Agreement, VeriSign agrees to provide the services described
in this Agreement (the “Services”) and also hereby grants to Customer a
nontransferable *** nonexclusive license to use the Licensed Software during the
Term of this Agreement.
     A. Subscription
     As used in this Agreement, “Active Subscription” means ***
     For purposes of this definition, the following additional definitions shall
apply:
     “Active” means the subscription is getting services from the network and
the billing system.
     “Disconnected” means a subscription is completely de-provisioned from the
network, and is not active in the system.
     “Suspended” means the subscription might be temporarily blocked on some of
the network activities, but has not been Disconnected; ***
     B. ***
     ***
 

 **Information omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for Confidential Treatment.

1



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED   Exhibit 10.1 Redacted

(i) ***
(ii) ***
(iii) ***
(iv) ***
SECTION 2. ***
     ***
SECTION 3. TERM
     The Term of this Agreement will commence on the date on which this
Agreement is executed by both parties (the “Effective Date”) and will continue
for five (5) years *** (the “Term”).
     A. Implementation Period
     The implementation period (the “Implementation Period”) shall commence on
the Effective Date and expire on ***
     B. ***
     ***
     C. ***
     ***
     D. ***
     ***
(i) ***
(ii) ***
(iii) ***
(iv) ***
(v) ***
 

**Information omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for Confidential Treatment.

2



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED   Exhibit 10.1 Redacted

SECTION 4. INTELLECTUAL PROPERTY; LIMITATIONS ON USE
     A. Customer acknowledges and agrees that VeriSign retains all rights and
title (including any patent, copyright, trademark and other rights) in and to
the Licensed Software, including without limitation all modifications,
enhancements, configurations, upgrades, and Customizations (as defined below) to
the Licensed Software.
     B. For each of the Licensed Software utilized by Customer for which
Customer does not elect to have VeriSign provide Hardware and Software Hosting
Services, the following provisions of this Section 4.B shall apply. Customer
shall use the Licensed Software only on central processing units provided or
designated by VeriSign (each a “Designated CPU”). In the event a Designated CPU
fails, Customer may use the Licensed Software on another central processing unit
at the same location upon notification to VeriSign. Customer may make one backup
copy of the Licensed Software only for its own backup purposes, which copy must
display the copyright notice and information relating to the proprietary rights
as they appear in the Licensed Software. Customer shall not sublicense,
decompile, disassemble, or reverse engineer any portion of the Licensed
Software. Customer shall not make any modifications or additions to the Licensed
Software or derivative works of the Licensed Software without the prior written
consent of VeriSign. Customer shall not allow the Licensed Software to be used
for time-sharing or service bureau, or any similar purpose. Except as otherwise
expressly permitted herein, Customer will not make available any copy of the
Licensed Software, in whole or in part, whether modified or not, to any other
individual or entity.
     C. ***
SECTION 5. CONFIDENTIALITY
     Both parties acknowledge that they may receive Confidential Information of
the other party, including, but not limited to, the other’s proprietary or
business information, the other’s trade secrets, the Licensed Software,
Customer’s subscriber information, and other vital data on the Customer’s
business. Customer and VeriSign will use efforts not less than the efforts and
means that it uses to protect its own confidential and proprietary information
of a similar nature, but in any event not less than reasonable care, to prevent
the disclosure of such information to any third party and to protect the
confidentiality of Confidential Information. As used in this Agreement,
“Confidential Information” means (a) any written information received from the
other party which is marked or identified as confidential and including but not
limited to, that which relates to the number of subscribers of Customer, or the
terms and provisions of this Agreement, including, without limitation, the
pricing terms set forth in or related to this Agreement; and (b) any non-written
information received from the other party which is verbally identified as
confidential and proprietary; and (c) any information which should reasonably be
deemed confidential based upon the nature of the information and the
circumstances surrounding its disclosure, whether or not identified as such in
writing or otherwise. For purposes of example only, information covered by the
preceding clause (c) would include, without limitation, personally identifiable
information of Customer’s subscribers, customer proprietary network information
or CPNI (as defined by FCC rules and regulations) of Customer’s subscribers,
Customer’s business and operation roadmaps and strategies and Customer’s billing
system
 

**Information omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for Confidential Treatment.

3



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED   Exhibit 10.1 Redacted

configuration. Customer and VeriSign will use Confidential Information received
from the other party only to perform their respective obligations under this
Agreement. Notwithstanding the foregoing, the provisions of this Section 5 will
not prevent either Customer or VeriSign from disclosing its own Confidential
Information or from disclosing Confidential Information of the other party
hereto which is (a) already known by the recipient party without an obligation
of confidentiality; (b) publicly known or becomes publicly known through no
unauthorized act of the recipient party; (c) rightfully received from a third
party that is not subject to any legally binding restrictions on disclosure or
(d) required to be disclosed pursuant to a requirement of a governmental agency
or law or pursuant to a subpoena or other legal process; provided that the
disclosing party immediately provides the other party with notice (if permitted)
of such requirement prior to any such disclosure in order to permit such other
party, at its expense, to seek an appropriate protection order or other similar
remedy. This provision shall survive the termination or expiration of this
Agreement.
SECTION 6. WARRANTIES
     A. VeriSign represents and warrants that (i) it has the corporate power and
authority *** necessary to grant this License to Customer and provide the
services set forth in this Agreement; and (ii) at the time of delivery, the
Licensed Software will be free from material errors. The warranties set forth
above are inapplicable to and exclude any defect, damage or malfunction
resulting from (i) misuse, negligence or unauthorized repair by Customer or its
agents or (ii) failure by Customer to follow installation, operating or repair
manuals and instructions provided to Customer by VeriSign. Customer’s sole and
exclusive remedy for warranty claims shall be correction or re-performance of
the services within forty five days, or if VeriSign is unable to correct or
re-perform, termination pursuant to Section 16 and the ability to seek recovery
of damages hereunder. THE FOREGOING WARRANTIES ARE IN LIEU OF ALL OTHER
WARRANTIES EXPRESS OR IMPLIED, INCLUDING BUT NOT LIMITED TO IMPLIED WARRANTIES
OF FITNESS FOR A PARTICULAR PURPOSE, MERCHANTABILITY AND NON-INFRINGEMENT.
     B. ***
SECTION 7. IMPLEMENTATION AND TRAINING
     A. Implementation
     Following execution of this Agreement, VeriSign shall provide
implementation and migration services as set forth in Exhibit E attached hereto
(the “Implementation Services”). ***
     B. Training
     VeriSign shall provide the training as described below (“Training”). As
part of initial installation, VeriSign shall provide Customer initial training
in the operation and use of the Licensed Software at the Customer’s offices or
other mutually agreed upon location. VeriSign shall provide training materials,
including workbooks with multimedia CD’s (such CDs only for
 

**Information omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for Confidential Treatment.

4



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED   Exhibit 10.1 Redacted

VBOSS), and VeriSign’s training preparation shall be performed*** Training shall
consist of the following:
Orientation
Customer Care
Point of Sale
Inventory
Airtime and Roaming
System Administration
Security and Permissions
Collections
Payments and Adjustments
Interpreting Reports
     C. Additional Training
     Upon reasonable notice, any additional training (including training
associated with upgrades, customizations, and the addition of new markets)
requested by Customer *** Web based training ***
     D. Out-of-Pocket Expenses
     Customer shall reimburse VeriSign for out of pocket expenses incurred by
actual training personnel, such as travel, meals and lodging incurred by actual
training personnel of VeriSign in connection with any initial, follow-up or
additional training provided to Customer, provided such expenses have been
approved by Customer in advance.
     SECTION 8. FEES
     In consideration for the Licensed Software and the maintenance and other
services provided by VeriSign hereunder, Customer shall pay VeriSign the
following fees:
     A. Implementation Period ***
     During the Implementation Period *** RCC shall pay *** License Fee,
Implementation Fee, Hardware/Software Fees ***
     License Fee. The License Fee shall be due and payable ***
     Implementation Fee. ***
     ***
     Hardware/Software Fee. ***
     ***
 

**Information omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for Confidential Treatment.

5



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED   Exhibit 10.1 Redacted

     B. VBOSS Solution *** Fees
     ***
     C. *** Fees
     ***
     D. Payment Terms
     Payment terms shall be net thirty (30) from date of invoice for all fees
and charges. Interest may be charged by VeriSign for overdue fees and charges at
the rate of one and one-half percent (1.5%) per month or the maximum amount
allowed by law, whichever is less, commencing with the date payment was due.
     E. Test Server Fees
     ***
     F. ***
     ***
     G. Taxes
     All fees payable under this Agreement are exclusive of tax. Customer shall
pay any tax, including sales, use, value-added, goods and services, or similar
taxes imposed as a result of the provision of the Services or Licensed Software
pursuant to this Agreement. Customer shall pay any tax, including sales, use,
value-added, goods and services, or similar taxes imposed on Hardware/Software
Fees, or on the sale of goods, in excess of any such taxes already paid by
VeriSign on such Hardware, Software, or goods. If Customer claims exemption from
taxation, it shall submit an exemption certificate to VeriSign. Each party shall
be responsible for taxes based on their respective property or net income, and
shall be responsible for their respective franchise taxes. Each party shall be
responsible for the withholding, remittance, and reporting of payroll taxes
relating to their respective employees.
SECTION 9. MAINTENANCE AND OTHER SERVICES
     A. Technical Support Services
     The fees described in Section 8 cover telephone support ***
     B. Customizations
     The monthly fees do not cover modifications to the Licensed Software made
on behalf of Customer *** (collectively “Customizations”). *** Requests for
customization services will be managed by VeriSign’s Advance Solutions group.
VeriSign shall not be responsible for
 

**Information omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for Confidential Treatment.

6



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED   Exhibit 10.1 Redacted

maintenance or support of any portion of the Licensed Software affected by
unauthorized modifications, additions, or derivative works made by the Customer.
***
     C. Premise Based Services — Cooperation
     Customer will provide VeriSign with reasonable cooperation and will afford
to the representatives of VeriSign access, during Customer’s normal business
hours, to Customer’s premises sufficient to enable VeriSign to inspect, repair,
replace or remove any equipment or other assets of VeriSign installed or
otherwise present on Customer’s premises.
     D. ***
     ***
     E. Software Services
     The fees described in Section 8 cover all updates and modifications
(software releases) which VeriSign furnishes without extra charge to all
licensees of the Licensed Software.
     F. Roaming Distribution
     VeriSign shall provide roaming distribution for Customer ***
     G. Print and Mail Services
     ***
     H. Premise Based Services— Hardware/Software
     *** The initial computer equipment and software recommended by VeriSign
shall only include enough memory (RAM) and disk drive space to provide online
retrieval *** of call detail and *** of account level detail inclusive of memos
and work orders based upon the volumes forecasted by the Customer as of
Effective Date. This equipment shall include the Designated CPU; tape drive
devices; I/O terminal device server for remote offices; a high-speed modem for
maintenance communications; and any adjunct processors needed for communication
to or from the switch for call collection and/or service provisioning or any
point-of-sale equipment. *** VeriSign shall be responsible for arranging, at
Customer’s expense (for Customer’s hardware), for the maintenance, repair,
upgrades and replacement of any of the foregoing computer equipment during the
Term of this Agreement. Customer will be responsible for the actual costs of
purchasing the equipment and services described above and all required software
tools,*** Additional charges may apply for reasonable expenses relating to
staging and configuration, travel, lodging and meals. Customer will be
responsible for all applicable hardware and software maintenance costs during
the Term of this agreement. Customer will be responsible for insuring its owned
equipment other than that equipment housed at Service Bureau. All costs arising
from the maintenance, repair or replacement of any computer equipment supplied
by VeriSign to Customer pursuant to this Agreement shall be the responsibility
of the Customer. ***
 

**Information omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for Confidential Treatment.

7



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED   Exhibit 10.1 Redacted

     I. ***
     ***
     J. VBOSS Solution
     ***(the “VBOSS Solution”). The VBOSS Solution would include the hardware
and software set forth in Section III.B of Exhibit A.***
     K. Implementation Services
     VeriSign will provide implementation and related services (the
“Implementation Services”)*** VeriSign shall, with RCC’s cooperation and
involvement, be primarily responsible for monitoring and reporting on VeriSign’s
progress in implementing the Services pursuant to this Agreement. Such
monitoring and reporting shall include, without limitation, managing and
maintaining all jointly defined schedules, action lists, issues lists, and daily
and weekly status reporting and meeting facilitation. The date that such
Implementation Services are complete according to the completion criteria set
forth in Exhibit E, shall be defined as the “Implementation Completion Date.”
     L. Gap Analysis
      ***  VeriSign and RCC shall cooperate in performing a functional
differences analysis (a “Gap Analysis”) ***
     M. ***
     ***
     N. Advanced Solutions
     VeriSign’s Advanced Solutions Group provides solutions and services that
are offered to licensees of the Licensed Software for an additional charge.
Customer change requests or addon software modules or solutions to Licensed
Software may be made pursuant to a mutually agreed upon statement of work. ***
     O. Federal Regulations and Industry Standards
     The parties shall consult and cooperate with each other in order to
facilitate compliance with each party’s legal requirements. Such cooperation
shall include, without limitation, a party notifying the other party as soon as
it has cause to believe that such other party is not in full compliance with its
legal requirements, and jointly developing a plan for achieving such compliance.
*** All fees and charges assessed by any third party, including without
limitation, state and local governments, that are beyond the control of VeriSign
will be passed through to Customer.
 

**Information omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for Confidential Treatment.

8



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED   Exhibit 10.1 Redacted

     P. No Viruses, Etc.
     VeriSign agrees that at the time of delivery, the Licensed Software will
not contain any Trojan-horses, anomalies, worms, viruses, self-destruct
mechanisms, time bombs or the like which are intended to interfere with
Customer’s use of the Licensed Software.
     Q. Date Compliance
     VeriSign agrees that the Licensed Software will be capable of recording and
maintaining all dates in a format which will allow a date value of at least 2050
(i.e., the Licensed Software will be the equivalent of Year 2000 compliant
through 2050).
     SECTION 10. LIMITATION OF LIABILITY
     A. ***
(i) ***
(ii) ***
     B. ***
(i) ***
(ii) ***
SECTION 11. INFRINGEMENT INDEMNITY
     VeriSign shall defend, indemnify and hold harmless Customer (including its
directors, officers, employees and agents) from and against any and all claims,
liabilities, damages, costs and expenses (including, but not limited to,
reasonable attorneys’ fees) arising out of any third party claim (a) alleging
that the Licensed Software, used within the scope of the license granted herein,
or the Services infringe, violate or misappropriate any copyright, trademarks,
service marks, trade dress, trade names, corporate names, proprietary logos or
identifiers, any patent granted under United States law, or constitutes an
unlawful disclosure, or use, violation or misappropriation of any party’s trade
secrets or intellectual property or proprietary right. VeriSign will bear the
expense of such defense and pay any damages and attorneys’ fees finally awarded
by a court of competent jurisdiction which are attributable to such claim,
provided that Customer notifies VeriSign promptly in writing of the claim,
allows VeriSign to fully direct the defense or settlement of such claim, and
provides reasonable cooperation. VeriSign will not be responsible for any
settlement or compromise made without its written consent. ***
 

**Information omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for Confidential Treatment.

9



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED   Exhibit 10.1 Redacted

SECTION 12. NO TRANSFER OR EXPORT
     *** Customer shall not assign, sublicense, or otherwise transfer, in whole
or in part, this Agreement, the Licensed Software or any license or right or
obligation hereunder, and Customer shall not permit any such assignment,
sublicense, or other transfer without VeriSign’s written consent. Customer shall
not export the Licensed Software outside of the United States without the prior
written consent of VeriSign.
SECTION 13. ESCALATIONS AND DISPUTES
     A. Escalations
     Both parties agree to use commercially reasonable efforts to comply with
their respective requirements identified in the Implementation SOS within the
time specified therein. If any task is not completed by its scheduled date, the
parties agree to the following escalation schedule and will seek timely and
effective resolution.
Initial delay – 1-3 days
Customer Implementation Project Manager
VeriSign Project Manager
Extended delay – 4-7 days
Customer Billing Manager
VeriSign Site Implementations Manager
Critical delays – beyond 7 days
Customer Senior Director of MIS
VeriSign Vice President of Software Development and Architecture
     Initial resolution attempts at each level will be attempted by conference
calls prior to the implementation of higher level escalation. The parties agree
to have appropriate representation for resolution.
     Delays beyond 7 days that are not resolved at the levels above will be
escalated to VeriSign Vice President of Billing.
     B. Disputes
1. ***
***
2. ***
***
 

**Information omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for Confidential Treatment.

10



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED   Exhibit 10.1 Redacted

          3. Good Faith Resolution.
     The parties to this Agreement shall use their best efforts in good faith to
settle any dispute with respect to the terms and conditions of this Agreement,
or any subject matter referred to in or governed by this Agreement, between
their respective managers and/or officers *** from the date such dispute is
claimed. If settlement cannot be reached within *** and the parties cannot agree
to (a) extend such period, or (b) settle such dispute through a mutually agreed
form of alternative dispute resolution involving a disinterested third party,
then each party may pursue any available remedies at law or in equity.
SECTION 14. DEFAULT AND TERMINATION
     A. In the event that either Customer or VeriSign materially defaults in the
performance of any of its obligations hereunder, which default shall not be
substantially cured within *** after written notice is given to the defaulting
party specifying the default or, with respect to any default which cannot be
reasonably cured within *** if the defaulting party fails to proceed within ***
to commence curing said default and thereafter to proceed expeditiously to
substantially cure the same, then the party not in default may, by giving
written notice thereof to the defaulting party, terminate this Agreement as of a
date specified in such notice of termination, which date shall be no earlier
than the date of such notice.
     B. Upon termination of this Agreement pursuant to this Section 14 *** any
and all licenses granted hereunder shall cease and Customer shall promptly
return or destroy the Licensed Software and return to VeriSign (at Customer’s
expense) any related materials, equipment or other assets owned by VeriSign and
used to provide the services hereunder. Customer shall furnish VeriSign with a
written certificate stating that the original Licensed Software and any backup
copies of the Licensed Software in the Customer’s possession have been
destroyed. In addition, VeriSign will return to Customer (at Customer’s expense)
any equipment or other assets owned by Customer that are held by VeriSign. ***
The following provisions will survive any termination or expiration of this
Agreement: ***
SECTION 15. GENERAL
     A. This Agreement supersedes all prior oral or written representations or
communications between the parties and constitutes the entire understanding
between the parties with respect to the subject matter of this Agreement.
     B. Neither party may assign or delegate this Agreement or any of its
licenses, rights or duties under this Agreement, directly or indirectly, by
operation of law or otherwise, without the prior written consent of the other
party,*** Upon any attempted prohibited assignment or delegation, this Agreement
will automatically terminate. Any attempted prohibited assignment or delegation
shall be null and void. Subject to the terms of this section, this Agreement
will inure to the benefit of, and will be binding upon, each Party’s successors
and permitted assigns.
     C. This Agreement shall not be changed, modified or amended except by
written agreement of the parties executed by their authorized representatives.
 

**Information omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for Confidential Treatment.

11



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED   Exhibit 10.1 Redacted

     D. Neither the failure nor the delay in exercising any right, power or
privilege under this Agreement will operate as a waiver of such right, power or
privilege and no single or partial exercise of any such right, power or
privilege by VeriSign will preclude any other or further exercise of such right,
power or privilege or the exercise of any other right, power or privilege under
this Agreement. No waiver by either party of any default or breach by the other
party of any provision of this Agreement will operate as or be deemed a waiver
of any subsequent breach or default. If any provisions of this Agreement are
held invalid or unenforceable, the validity and enforceability of the remaining
provisions shall in no way be affected or impaired thereby.
     E. Each party hereto covenants that it will cause each of its controlled
affiliates and their respective directors, officers, employees, agents and
representatives to comply with all of the provisions of this Agreement.
     F. This Agreement may be executed in one or more counterparts, each of
which shall be deemed an original, but all of which shall be considered one and
the same instrument.
     G. This Agreement will be governed by the laws of the Commonwealth of
Virginia irrespective of its choice of law principles. The Parties agree that
jurisdiction and venue for any matter arising out of or pertaining to this
Agreement shall be proper only in the state and federal courts located in
Fairfax County and the Eastern District of the Commonwealth of Virginia, United
States of America.
     H. The relationship of the parties is that of a service provider and
client. Nothing herein is intended or will be construed to establish any agency,
partnership or joint venture relationship between the parties.
     I. Neither party shall issue a press release or otherwise advertise, make a
public statement, or disclose to any third party information pertaining to the
relationship arising under this Agreement, the existence or terms of this
Agreement, the underlying transactions between VeriSign and Customer, or
referring to the other party in relation to this Agreement without the other
party’s prior written approval.
     J. Neither party shall be deemed in default hereunder, nor shall it hold
the other party responsible for, any cessation, interruption or delay in the
performance of its obligations hereunder (with the exception of payment
obligations) due to any causes or conditions which are beyond such party’s
reasonable control and which such party is unable to overcome by the exercise of
reasonable diligence.
     K. The parties hereto are sophisticated and have had the opportunity to be
represented by lawyers throughout the negotiation of this Agreement. As a
consequence, the parties agree that the presumptions of any laws or rules
relating to the interpretation of contracts against the drafter of any
particular clause should not be applied in this case and therefore waive their
effects.
     L. Unless mutually agreed to by the parties in writing, each party agrees
not to hire, or solicit the employment of, the other party’s personnel, agents,
contractors or consultants
 

**Information omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for Confidential Treatment.

12



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED   Exhibit 10.1 Redacted

associated with the services provided under this Agreement, during the Term and
for a period of *** thereafter.
     M. Upon request, VeriSign will provide annual SAS-70 audit reports to
Customer, and provide reasonable cooperation and follow-up relating thereto.
Specifically, VeriSign will provide, at no additional cost, reasonable
assistance, reasonable information and reasonable access to VeriSign personnel
as may be required to meet Customer’s obligations under applicable laws
(including those relating to accounting, governance, telecommunications and
securities law matters and specifically including reports and information
related to executable changes, tracking access to the System, change control
management). VeriSign will provide, at no additional cost, an annual high-level
schematic representing the architecture, software and technologies employed by
VeriSign in delivering the Services. The parties agree to maintain records
relating to this Agreement in accordance with their respective standard record
retention policies. The parties agree to cooperate with each other in good faith
with respect to Sarbanes-Oxley, securities regulations, and the like.
     N. ***
SECTION 16. NOTICES
     Notices under the terms of this Agreement will be in writing and will be
given or made by delivery in person, by courier service, by facsimile or by
registered or certified mail (postage prepaid, return receipt requested).
Notices under Section 14 shall be effective on the date received. Other notices
will be effective on the first business day following receipt thereof. Notices
sent by registered or certified mail shall be deemed received on the date of
delivery as indicated on the return receipt; notices sent by facsimile will be
deemed received on the date transmitted. Either party may change its address and
the related information for notice by written notice given to the other party in
accordance with this paragraph.

         
 
  To VeriSign:   VeriSign
 
      222 West Oglethorpe Ave
Savannah, GA 31401
***
 
       
 
  To Customer:   Rural Cellular Corporation
 
      3905 Dakota Street SW
Alexandria, MN 56308-2000
***

 

**Information omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for Confidential Treatment.

13



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED   Exhibit 10.1 Redacted

     Customer and VeriSign each represents that it has read this Agreement and
understands and agrees to all terms and conditions stated herein.

                  VERISIGN, INC.   RURAL CELLULAR CORPORATION      
By:
      By:        
 
 
 
     
 
   
 
               
Name:
      Name:      
 
 
 
     
 
   
 
               
Title:
      Title:        
 
 
 
     
 
   
 
               
Date:
      Date:        
 
 
 
     
 
   

 

**Information omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for Confidential Treatment.

14



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED   Exhibit 10.1 Redacted

Exhibit A
***
     I. ***
***
     II. ***
***
A. ***
***
B. ***
***
     III. ***
A. ***
***
B. ***
***
 

**Information omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for Confidential Treatment.

1



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED   Exhibit 10.1 Redacted

Exhibit B
***
***
 

**Information omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for Confidential Treatment.

1



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED   Exhibit 10.1 Redacted

Exhibit C
VeriSign Billing & OSS
     VeriSign Billing & OSS system (“VBOSS Solution”) is a billing and customer
management product, together with related service as described below, which
allows a customer to support and bill the wireless delivery of next generation
communication commerce, and content services. VBOSS Solution offers processing
of voice and data events, integration of payment methods, ready-to-sell content,
content management, secure commerce payments, flexible component based and
rules-based architecture, web-based access, and comprehensive customer care.
***
 

**Information omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for Confidential Treatment.

1



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED   Exhibit 10.1 Redacted

Proprietary and Confidential
Exhibit D
***
***
 

**Information omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for Confidential Treatment.

1



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED   Exhibit 10.1 Redacted

Exhibit E
Implementation Statement of Services
For
Rural Cellular Corporation
***
1.0 Purpose
***
2.0 Project Overview
***
3.0 Assumptions
     VeriSign has developed this Statement of Services based on the following
project assumptions within these major areas:
     PROJECT
     ***
     MILESTONE DELIVERABLES
     ***
     HARDWARE
     ***
     TESTING
     ***
     MARKET BUILD AND OPERATIONS
     ***
     SWITCH INTERFACES
     ***
4.0 SOFTWARE
***
 

**Information omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for Confidential Treatment.

1



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED   Exhibit 10.1 Redacted

5.0 TRAINING
***
6.0 IMPLEMENTATION SERVICES
***
7.0 IMPLEMENTATION SERVICES COMPLETION CRITERIA
***
 

**Information omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for Confidential Treatment.

2